 

--------------------------------------------------------------------------------

 
 Exhibit 10.6


 
 
   


AETNA INC.
2010 STOCK INCENTIVE PLAN


STOCK APPRECIATION RIGHT AGREEMENT


Pursuant to its 2010 Stock Incentive Plan, Aetna Inc. hereby grants to the
person named below a stock appreciation right on the stated number of shares of
Common Stock on the terms and conditions hereinafter set forth and in its Aetna
Inc. 2010 Stock Incentive Plan.


Effective Date
 
Aetna No.
 
Grantee
 
Granted Shares
 
Grant Price
 





ARTICLE I
DEFINITIONS


(a)
"Committee" means the Company’s Board Committee on Compensation and Organization
or any successor thereto.

(b)
"Common Stock" means shares of the Company's Common Stock, $.01 per share.

(c)
"Company" means Aetna Inc.

(d)
"Effective Date" means the date this SAR is granted.

(e)
“Exercise Date” means the date the Grantee has notified the designated broker to
exercise all or a portion of the SAR.

(f)
"Fair Market Value" means the closing price of the Common Stock as reported by
the Consolidated Tape of the New York Stock Exchange Listed Shares on the date
such value is to be determined, or, if no shares were traded on such day, on the
next date on which the Common Stock is traded.

(g)
“Fundamental Corporate Event” shall mean any stock dividend, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination, exchange of shares, warrants or rights offering to
purchase Common Stock at a price substantially below fair market value, or
similar event.

(h)
"Grant Price" means the dollar amount per share of Common Stock that is the
basis for determining the appreciation in value of the Common Stock.

(i)
"Granted Shares" means the number of shares of Common Stock represented by this
SAR, as set forth above, or such other amount as may result by operation of
Article IV of this Agreement.

(j)
"Grantee" means the person named above to whom this SAR has been granted.

(k)
"Plan" means the Aetna Inc. 2010 Stock Incentive Plan.

(l)
"Shares of Stock" or "Stock" means the Common Stock.

(m)
"Stock Appreciation Right" or “SAR” means the right herein granted to be paid
the excess, as of the Exercise Date, of (i) the Fair Market Value of the shares
of Common Stock associated with this SAR (or the portion thereof that is
surrendered on exercise) over (ii) the Grant Price of such SAR.

(n)
“Term” means the period during which the SAR granted hereby may be exercised.



 
ARTICLE II

 
TERM OF SAR AND EXERCISE

 
The Term of this SAR shall commence on August 7, 2011 and shall terminate,
unless sooner terminated by the terms of the Plan or this Agreement, at:

 

 
  (i)
the close of the Company's business on the day preceding the fifth anniversary
of the Effective Date, if the Company is open for business on such day; or

 
  (ii)
the close of the Company's business on the next preceding day that the Company
is open for business.

 
The SAR may be exercised only during the Term.


 
1

--------------------------------------------------------------------------------

 

ARTICLE III
 
METHOD OF SAR EXERCISE

 
In order to exercise this SAR, Grantee must comply with procedures adopted by
the Company from time to time.  Under current procedures, the Grantee must
exercise the SAR through the Company’s designated broker.
 
In addition, if the Grantee has been notified that he or she must consult with a
member of the Company's Law and Regulatory Affairs Unit prior to engaging in
transactions in Aetna stock, Grantee must consult with Law prior to exercising
this SAR.
 
Upon exercise of the SAR, payment (net of federal, state, local, social security
and medicare taxes, if applicable) shall be paid in Common Stock as soon as
administratively possible.  The resulting shares of Common Stock will be
deposited in a brokerage account established in Grantee’s name at the designated
broker.
 
 
ARTICLE IV

 
CAPITAL CHANGES

 
In the event that the Committee shall determine that any Fundamental Corporate
Event affects the Common Stock such that an adjustment is required to preserve,
or to prevent enlargement of, the benefits or potential benefits made available
under this SAR or the Plan, then the Committee may, in such manner as the
Committee may deem equitable, adjust the (i) the number and kind of shares
subject to the SAR or (ii) the SAR Grant Price.  Additionally, the Committee may
make provision for a cash payment to a Grantee or the Successor of the
Grantee.  However, the number of Shares of Stock subject to the SAR shall always
be a whole number.
 
 
ARTICLE V

 
OTHER TERMS

 
(a)
Grantee understands that the Grantee shall not have any rights as stockholder by
virtue of the grant of the SAR but only with respect to shares of Common Stock
actually issued to the Grantee in accordance with the terms hereof.

(b)
Anything herein to the contrary notwithstanding, the Company may postpone the
exercise of the SAR for such time as the Committee in its discretion may deem
necessary, in order to permit the Company with reasonable diligence (i) to
effect or maintain registration under the Securities Act of 1933, as amended, of
the Plan or the shares of Common Stock issuable upon the exercise of the SAR, or
(ii) to determine that the Plan and such shares are exempt from registration;
and the Company shall not be obligated by virtue of this SAR Agreement or any
provision of the Plan to recognize the exercise of the SAR or to sell or issue
shares of Common Stock in violation of said Act or of the law of any government
having jurisdiction thereof.  Any such postponement shall not extend the Term of
the SAR; and neither the Company nor its Board shall have any obligation or
liability to the Grantee, or to the Grantee's Successor, with respect to any
shares of Common Stock as to which the SAR shall lapse because of such
postponement.

(c)
The SAR shall be nontransferable and nonassignable except by will and by the
laws of descent and distribution.  During the Grantee's lifetime, the SAR may be
exercised only by the Grantee.

(d)
This SAR is not an incentive stock option as described in the Internal Revenue
Code of 1986, as amended, Sec. 422A (b).

(e)
This Agreement is subject to the 2010 Stock Incentive Plan heretofore adopted by
the Company and approved by its shareholders.  The terms and provisions of the
Plan (including any subsequent amendments thereto) are hereby incorporated
herein by reference.  In the event of a conflict between any term or provision
contained herein and a term or provision of the Plan, the applicable terms and
provisions of the Plan will govern and prevail.

(f)
Neither the execution and delivery of this Agreement nor the granting of the
Stock Appreciation Right shall constitute or be evidence of any agreement or
understanding, express or implied, on the part of the Company or any of its
Subsidiaries to employ Grantee for any period.

(g)
This Stock Appreciation Right is an unfunded obligation of the Company and
nothing in this Agreement shall be construed to create any claim against
particular assets or require the Company to segregate or otherwise set aside any
assets or create any fund to meet its obligations hereunder.

(h)
The Company shall have the power to withhold an amount sufficient to satisfy
Federal, state, local, social security and medicare withholding tax
requirements, if applicable.  Any social security calculation or other
adjustments discovered after net shares payment will be settled in cash, not in
Common Stock.

(i)      This Agreement is made under and shall be governed by and construed in
accordance with the laws of the State ofConnecticut, without giving effect to
its choice of law provisions.
 
IN WITNESS WHEREOF, AETNA INC. has caused this SAR Agreement to be executed as
of the

 
 
AETNA INC.

 
 
 By:              _____________________________

 
Its Chairman


 
2
 
 
